Citation Nr: 0411648	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  01-09 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
rated as 30 percent disabling prior to July 24, 2002, and 
rated as 50 percent disabling since July 24, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 B. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
May 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran's service-connected anxiety reaction has been 
rated as 10 percent disabling for many years.  In March 2001, 
the RO denied the veteran's claim for an increased rating.  
In November 2001, the RO increased the disability evaluation 
to 30 percent, effective October 4, 2000.  In June 2003, the 
disability evaluation was increased to 50 percent, effective 
July 24, 2002.   Because of this sequence, this case becomes 
a two-tiered claim for an increased evaluation.  A 
determination must be made as to whether an evaluation in 
excess of 30 percent is warranted prior to July 24, 2002, and 
if an evaluation in excess of 50 percent is warranted after 
that date.  The veteran asserts that he is entitled to a 
disability evaluation in excess of evaluations assigned.

In January 2003, the Board undertook additional development 
of the evidence in this case pursuant to 38 C.F.R. 
§ 19.2(a)(2).  Such evidence was obtained and associated with 
the claims file.  Since undertaking the development, the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated 38 C.F.R. § 19.9(a)(2) and 38 C.F.R. 
§ 19.9(a)(2)(ii).  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That case 
essentially invalidated the Board's authority to decide 
claims based on new evidence that it developed or obtained 
without obtaining a waiver from the appellant of the right to 
have new evidence initially considered by the RO.  Id.  Based 
on the change in the law, the Board remanded the case to the 
RO for review of the evidence developed by the Board, and for 
the readjudication of the veteran's claim.  This case has 
since been returned to the Board for appellate review.  




FINDINGS OF FACT

1.  The RO mistakenly assigned July 24, 2002, as the date for 
which an increased rating for anxiety reaction was 
established because it misread a date on an unrelated 
examination report; the correct date is June 6, 2002.  

2.  Prior to June 6, 2002, the veteran's anxiety was 
manifested by depression, anxiety, chronic sleep impairment 
and a Global Assessment of Functioning (GAF) score of 67.  

3.  Since June 6, 2002, the veteran's anxiety reaction has 
been manifested by chronic anxiety, nervousness, 
irritability, poor concentration, feelings of doom, and sleep 
disturbances and GAF scores ranging from 47 to 70.  


CONCLUSIONS OF LAW

1.  The proper date for the assignment of a disability 
evaluation in excess of 50 percent is June 6, 2002, for 
anxiety reaction.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9400 (2003). 

2.  The criteria for the assignment of a disability 
evaluation in excess of 30 percent prior to June 6, 2002, for 
anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2003). 

3.  The criteria for the assignment of a disability 
evaluation in excess of 50 percent since June 6, 2002, for 
anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection has been in effect for generalized anxiety 
reaction since 1945, and a 10 percent evaluation was in 
effect from April 1948 to October 2000.  The veteran filed a 
claim for an increased rating in October 2000.  His service 
records show that he was stationed on the Hawaiian Islands 
during the attack on Pearl Harbor and served for three months 
in a combat area on Leyte Island, Philippines.

Upon VA examination in January 2001, the veteran reported he 
was a chronic worrier and short tempered.  He reported that 
when he became angry, he walked away from a situation until 
he calmed down, and then returned to discuss the situation.  
He claimed to have a short fuse.  He had a hand tremor and 
had sleep disturbances due to excess worrying.  He described 
getting up in the morning, eating breakfast, reading the 
paper, and then puttering in the yard or garage.  He helped 
his spouse with the food shopping and minor housecleaning 
chores.  He and his spouse engaged in most of their 
activities together, and they enjoyed being with friends.  
They played cards, dined out, and had get togethers with 
family and friends.  It was noted that the veteran enjoyed 
being active, and he and his spouse had a luncheon every 
other week with her former work colleagues.  

On a mental status examination, it was noted the veteran had 
arrived promptly and his grooming was adequate.  A slight 
hand tremor was observed.  His mood and affect were 
appropriate with minor signs of anxiety.  He was alert and 
oriented to person, place, time, and situation.  Attention, 
concentration, short-term, memory, and long term memory were 
within normal limits.  The veteran was aware of current 
events in the news.  He was able to abstract similarities 
between two objects; his interpretation of a proverb was 
concrete.  His fund of knowledge was fair.  He performed 
simple mental calculations correctly.  He denied visual and 
auditory hallucinations.  There was no evidence of thought 
disorder.  He also denied suicidal or homicidal ideation or 
intent.  Insight was fair, and social judgment was good.  The 
diagnosis was Axis I- generalized anxiety disorder and a 
Global Assessment of Functioning (GAF) score of 67 was 
assigned.  The examiner noted that the veteran's anxiety 
disorder was aggravated by recently increased psychosocial 
stress (mostly financial), but that the veteran maintained a 
satisfying and active social life and enjoyed a good 
marriage.  He was competent to handle his own funds.  

VA outpatient treatment records beginning in January 2001 
reflect that the veteran was seen and treated for symptoms 
including nervousness, poor sleep, and irritability.  In 
March and May 2001, an examiner noted that the veteran's 
symptoms were associated with non-service connected post-
traumatic stress disorder (PTSD).  The veteran's work history 
included many positions; he ultimately landed a position 
heading a metal shop of a heating and air conditioning 
contractor who allowed him to work independently.  On mental 
status examination, the veteran was described as alert, 
intelligent.  Initially, he was guarded, but became open once 
rapport was established.  He had full affect; his mood was 
depressed.  There was no evidence of psychosis, suicidal 
ideation, or cognitive impairment.  The impression was PTSD.  
In July 2001, it was noted that the veteran was being seen 
for combat-related PTSD management.  It was noted that the 
veteran had insomnia due to hypervigilance and frequent 
interruptions with traumatic nightmares.  The mental status 
examination was essentially unchanged since the initial 
visit.  

In a rating action dated in November 2001, the RO increased 
the disability evaluation for the veteran's anxiety reaction 
to 30 percent based on symptoms of depressed mood, anxiety, 
and chronic sleep impairment, effective October 4, 2000, the 
date of the claim.  

VA outpatient treatment records dated on June 6, 2002 reflect 
subjective complaints of chronic anxiety, initial insomnia, 
irritability, hopelessness, poor concentration, and constant 
"thinking and worrying:  The veteran denied having 
anhedonia.  A mental  status evaluation revealed that the 
veteran was appropriately dressed and groomed; his behavior 
was pleasant and cooperative; he maintained good eye contact; 
he was awake and oriented to person, place, time, and date.  
His mood was anxious and congruent.  His thought process was 
linear, logical, and goal directed.  He denied having any 
hallucinations and suicidal or homicidal ideations.  No 
delusions were apparent, and the veteran did not appear to be 
attending to internal stimuli.  His insight and judgment were 
fair.  The diagnosis was mild PTSD symptoms continued.  The 
examiner thought the overwhelming problem appeared to be 
anxiety and worrying.  It was noted that generalized anxiety 
would start on low dose of SSRI (selective serotonin reuptake 
inhibitors) to improve mood symptoms.  The GAF score was 65.  

In August 2002, the veteran reported having nightmares, 
waking up in sweats, feeling tense, anxious, angry, worried, 
impatient and avoidant of crowds.  He reported feeling 
exhausted and shaky inside.  The veteran complained of poor 
motivation and low energy.  A mental status evaluation 
revealed, in pertinent part, that the veteran was anxious and 
constricted.  He was diagnosed as having Axis I PTSD and 
generalized anxiety disorder, and depression.  A GAF score of 
47 was assigned.  

In November 2002, the veteran reported that he was doing 
better on new medication and that his sleep had improved 
although he continued with initial insomnia.  The veteran 
kept busy by playing cards and bingo, visiting a senior 
friendship center several times a week, and taking walks in 
the mall.  He denied anhedonia and hopelessness.  A mental 
status evaluation revealed, in pertinent, that the veteran 
was appropriately dressed and groomed; he was pleasant and 
cooperative.  He had good eye contact.  He was alert and 
oriented to time, place, person, and date.  He was euthymic 
and mildly anxious; his mood anxious.  His thought process 
was mostly linear.  The GAF score was 70.  

A VA outpatient treatment note dated in February 2003 shows 
that the veteran was seen for a follow up appointment for 
PTSD, depression, and generalized anxiety disorder.  The 
veteran reported a decrease in nightmares, but said he still 
did not sleep well.  He was tense and anxious and startled by 
the imminent war in Iraq.  He complained of recurrent 
memories of combat, became tearful during the description, 
and said he does not trust anyone and hears hypnogogic 
hallucinations.  Upon mental status examination, the veteran 
was cooperative and pleasant.  His speech was coherent and 
relevant: his mood was anxious, and his affect was 
constricted.  He denied suicidal and homicidal ideas.  He 
heard hypnogogic hallucinations and mumbling voices.  The 
impression was PTSD with hallucinatory experiences, 
depression, and generalized anxiety disorder.  The GAF score 
was 49.  

In April 2003, the veteran was provided a VA psychiatric 
examination to determine the symptoms associated with and the 
severity of his service-connected anxiety disorder.  At that 
examination, the veteran reported that his daily productivity 
and reliability had decreased, that he experienced memory 
loss, and that he had panic and anxiety attacks on a daily 
basis.  The veteran indicated that he was sleep deprived 
because of anxiety.  Additional complaints included impaired 
judgment and poor motivation to start and complete projects 
around the home.  On mental status examination, it was noted 
that veteran was 81 years old.  The veteran has been retired 
since 1984.  The veteran has been married for 57 years, and 
he and his spouse have resided in their home since 1962.  The 
veteran's typical day consisted of getting up between 7 and 9 
a.m. and playing solitaire for a couple of hours.  They do 
not turn on the television until the nightly news.  The 
veteran reported working on a cleaning project in his garage 
that required him to take frequent rests.  It was noted that 
the veteran took 30- to 90-minute naps in the afternoon and 
that he spent the remainder of his day going to the mall to 
walk.  He has a driver's license and drives.  The veteran and 
his spouse baby-sit their great-grandchildren aged 5 and 11.  
Socially, the veteran and his spouse eat out occasionally and 
go out with relatives; every Monday night they play bingo.  
On Friday nights, they play cards.  On Sundays, they visit 
their daughter.  The veteran assists his spouse with chores 
including running the sweeper and cleaning.

The veteran complained that he felt useless, that he could 
not change the oil anymore, that he could not do anything, 
and that he had limited mobility; this was very depressing to 
him.  The veteran stated that he felt as though everyone was 
running his life.  When under stress, he reported difficulty 
breathing.  He avoided the news on television because aside 
from the sand versus his jungle experience, everything else 
is the same, and it brings back disturbing memories.  

On mental status evaluation, the examiner noted the veteran 
was early for his appointment.  He was casually dressed and a 
hand tremor was observed.  The veteran was polite and 
cooperative; his mood was dysphoric.  He appeared nervous and 
depressed.  He denied having visual or auditory 
hallucinations.  He reported suicidal ideation with possible 
plan, but without intent because he believed that would make 
life more difficult for his spouse.  The examiner noted that 
the veteran had a history of a suicide attempt two or three 
months previous when the veteran stopped taking his 
medication for three days.  Without the medication, he felt 
very sick:  he could not breathe and urinate.  He resumed his 
medication regimen.  The veteran denied homicidal ideation or 
intent.  He denied a history of violent behavior.  The 
veteran was alert and oriented to person, place, time, and 
situation.  Attention, concentration, short-term memory and 
long-term memory were intact.  The veteran was aware of 
current events in the news.  He demonstrated good abstraction 
skills by noting relevant similarities between two objects 
and by his interpretation of a common proverb.  He was able 
to perform simple mental calculations.  Insight and social 
judgment were good.  

With regard to symptoms associated with anxiety, the examiner 
observed that the veteran experienced nervousness throughout 
the day.  He worried about everything and anything.  Lately, 
the veteran felt a sense of impending doom and that he did 
not know why he felt something was going to happen.  He was 
easily fatigued; he had difficulty focusing and paying 
attention.  He reported muscle tension in his shoulders from 
anxiety.  He had difficulty sleeping.  When he reclined, he 
felt tired, but he experienced problems stopping the thoughts 
in his head, and he would get up frequently during the night.  
The diagnostic impression was Axis I-generalized anxiety 
disorder, major depressive disorder.  A GAF score of 50 was 
assigned.  The GAF reflected serious symptoms of depression, 
which resulted in a suicide attempt two or three months ago 
when the veteran stopped taking his medication.  His GAF for 
anxiety was 55, which reflected symptoms manifested by 
moderate impairment in his psychological well-being and 
social functioning.  Occupational functioning was not 
applicable, as the veteran had retired for many years.  It 
was noted that the veteran was competent to manage his own 
financial affairs.  

In a June 2003 rating action, the RO increased the disability 
evaluation for the veteran's service-connected anxiety 
reaction to 50 percent, effective July 24, 2002.  

VA outpatient treatment records dated in 2003 reflect 
additional treatment for the veteran's anxiety disorder.  In 
July and September 2003, the veteran noted that his symptoms 
had not changed.  He reported frequent anxiety, initial 
insomnia, but admitted to sleeping during the day, shakiness, 
and excessive worry.  He denied feeling irritable, anhedonia, 
hopelessness, or suicidal ideation.  On a mental status 
evaluation in July, the veteran was appropriately dressed and 
groomed.  He was oriented to time, place, person, and date.  
He was pleasant and cooperative.  He was mildly anxious and 
his affected was congruent with his mood.  His speech was 
normally responsive.  He denied having any perceptual 
disturbances.  His thought process was logical and coherent.  
He denied having any suicidal or homicidal ideations.  His 
insight was fair, and his judgment was intact.   The 
diagnosis included generalized anxiety disorder.  

In September 2003, it was noted that the veteran had tension 
in his muscles and that he took medication for upset stomach 
and belching.  A mental status evaluation showed that the 
veteran was cooperative and pleasant, but anxious.  His 
speech was coherent and relevant.  His mood was anxious and 
his affect was appropriate.  He denied suicidal and homicidal 
ideas.  He denied voices and delusions, but spoke about 
flashbacks.  He was oriented times three.  Cognition was 
clear.  His judgment and insight were good.  The diagnosis 
was chronic PTSD leading to insomnia and generalized anxiety 
disorder; non-adherent to medications, and stable depression.  
A GAF score of 49 was assigned.  

Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined 
to compensate the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  When any change in evaluation is to 
be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. 
§ 4.13.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected anxiety reaction and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2003).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's anxiety reaction is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2002).  Under that code:

[O]ccupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events will rated as 30 
percent disabling.

[O]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships will be rated 
as 50 percent disabling.  

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and 
inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name will be rated as 100 
percent disabling.  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (2003).

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2003).  

Increased Rating Prior to July 24, 2002

Having reviewed the record, the Board finds that the evidence 
does not support the assignment of a disability evaluation 
higher than 30 percent for the veteran's generalized anxiety 
disorder prior to June 6, 2002.  A review of the evidence 
shows that the RO mistakenly read the date on the June 6, 
2002, outpatient treatment note as July 24, 2002, which is 
actually the date a treatment note for a January 2002 visit 
for an unrelated problem was signed by the examining 
physician.  This matter will be addressed in further detail 
in the next section of this decision.  

Primarily, the evidence during that time establishes that the 
veteran's service-connected disability was manifested by 
minor signs of anxiety, sleeping problems due to excessive 
worrying.  As evidenced by the January 2001 VA examination, 
the veteran's cognitive skills, concentration, long and short 
term memory were within normal limits.  Moreover, the 
evidence establishes that the veteran maintains an engaging 
social life: he spends time with family and friends, plays 
cards with friends, and attends luncheons.  In addition, the 
evidence shows a GAF score of 67.  GAF scores of 61 to 70 are 
indicative of mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.  As such, the Board finds that such pathology is 
adequately contemplated by the 30 percent disability 
evaluation.  Diagnostic Code 9400.  In the absence of 
evidence of impaired cognitive and communication abilities, 
the veteran's anxiety disability does not more nearly 
approximate the rating criteria for the assignment of a 50 
percent disability evaluation prior to June 6, 2002.  

Increased Rating Since July 24, 2002

As noted above, the RO mistakenly read the date on the June 
6, 2002, outpatient treatment note as July 24, 2002, the date 
a treatment note for a January 2002 visit was signed by the 
examining physician.  Based upon this administrative error by 
the RO, the Board grants an increased evaluation of 50 
percent for the veteran's anxiety reaction from June 6, 2002.  
See Bruce v. West, 11 Vet. App. 405 (1998) (Where the Board 
was required to resolve an inconsistency between rating 
decisions and subsequent notice letters).  

In reviewing this matter, the Board finds that the 
preponderance of the evidence is also against the assignment 
of a higher disability evaluation.  The medical evidence 
dated from June 6, 2002 to 2003 reflects that the symptoms 
associated with the veteran's anxiety reaction are manifested 
by chronic anxiety, initial insomnia, and feeling of 
helplessness.  Although the veteran asserts that he has 
memory problems and difficulties concentrating, the VA April 
2003 examination and outpatient treatment mental status 
evaluations have consistently shown that the veteran's short 
and long term memory are intact, that he his thought process 
is logical and coherent, and that he is oriented in all four 
spheres.  

Moreover, the only evidence of impaired social relations was 
in August 2002 when the veteran reported that he was avoidant 
of crowds.  At that time, the veteran's GAF score was 47.  A 
GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.  However, the clinical evidence does not establish 
serious impairment warranting the assignment of a higher 
disability evaluation.  The August 2002 mental status 
evaluation shows that the veteran was cooperative and 
pleasant; there were no suicidal or homicidal ideas.  The 
veteran denied hearing voices and being delusional, and he 
was oriented in all three spheres.  His cognition was clear.  
In addition, the majority of the evidence from June 2002 to 
2003 establishes that the veteran maintains a satisfying 
social life.  He attends social functions with friends and 
family on a regular basis.  He has been married to his spouse 
for a number of years.  

As to the veteran's occupational abilities, the VA examiners 
indicated that this could be ascertained since the veteran 
has been retired since the 1980s.  The Board notes, however, 
that there is no evidence of impairment in family relations, 
judgment, thinking, or mood, due to symptoms such as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation.  The record reflects that the veteran's GAF 
score ranged from 47 to 70.   The most recent evaluation 
dated November 2003 reflects increased anxiety, shakiness, 
and tension and that he was assigned a GAF score of 45.  
However, the objective evidence does not support serious 
impairment of the veteran's anxiety reaction.  The mental 
status evaluation was relatively unremarkable, except for 
anxiety.  The Board acknowledges that the veteran had a 
history of a suicide attempt 2 to 3 months prior to the 
examination in April 2003.  However, there is no evidence 
that he sought treatment immediately following the event and 
a VA treatment note from that time period, in February 2003, 
shows that the veteran did not discuss a suicide attempt and 
denied suicidal ideas at that time.  He has consistently 
denied suicidal plans and ideas to his doctors.  This one-
time report of history of an attempt is insufficient to show 
that, overall, the criteria for a higher rating have been 
met.  In short, the veteran does not meet nor approximately 
meet the criteria for the assignment of a 70 percent 
disability evaluation.  Id.  



Conclusion

In conclusion, the Board grants an increased evaluation of 50 
percent for the veteran's anxiety reaction from June 6, 2002.  
It also finds that the preponderance of the evidence is 
against the assignment of a disability evaluation in excess 
of 30 percent prior the June 6, 2002, in excess of 50 percent 
since June 6, 2002, for anxiety reaction.  In reaching its 
decision, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

VA must provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The veteran filed a claim for an increased rating for anxiety 
reaction in October 2000.  VA provided that the veteran a 
notice letter in June 2001, prior the April 2001 which denied 
the veteran's claim.  

Yet, in a rating decision dated in November 2001, the RO 
increased the disability evaluation for the disability to 30 
percent, to 50 percent in June 2003.  The veteran disagreed 
with those disability ratings.  After that rating action was 
promulgated, the Board remanded this matter in May 2003 to RO 
for complete compliance with the VCAA, among other things.  

In June 2001, VA provided notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence that pertains to the claim.  VA provided the 
veteran with a statement of the case (SOC) in October 2001 
which provided the applicable law and regulations with regard 
to is claim as well as an explanation of the evidence it used 
to makes its decision.  Supplemental statements of the case 
(SSOCs) were sent to the veteran in November 2001, October 
and November 2003.  Those documents described the 
adjudicative actions taken on the veteran's behalf, the 
evidence considered when reviewing his case for a third 
additional time, and an explanation for the continued denial 
of benefits.   

Because a proper VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and increased 
rating were assigned.  In addition, three SSOCs were provided 
to the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

As to the other elements of development and due process 
required by the VCAA, it is noted that in June 2001, VA 
informed the veteran of his and VA's duties and 
responsibilities in developing the claim for service 
connection pursuant to the VCAA.  VA informed the veteran 
that its duty was to make reasonable efforts to help the 
veteran obtain evidence necessary to support his claim such 
as obtaining medical records, employment records, or records 
from other Federal agencies, and providing medical 
examinations or opinions, if necessary.  As to the veteran's 
responsibilities, VA informed the veteran that he should 
provide sufficient identifying information of evidence to be 
obtained by VA and to support his claim with appropriate 
evidence.  The veteran was asked to provide the names of any 
VA and non-VA health care providers who have information 
regarding the veteran's disability.  

In response, the veteran indicated in a statement in support 
of claim dated in April 2003 that all his treatment records 
were located at the VA medical facility in Bay Pines.  Those 
records have been obtained and associated with the claims 
file.  

In the November 2003 SSOC, VA reiterated its and the 
veteran's duties and responsibilities in the developing the 
increased rating issue.  VA also provided the veteran with 
the VCAA implementing regulations.  

All the VCCA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, as shown in this matter, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, each of the four content requirements of a VCAA 
notice has been satisfied.  Moreover, the veteran has 
indicated that he has no additional evidence to submit.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All VA 
medical evidence is of record.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA provided the veteran examinations in January 2001 and 
April 2003.  The examination reports contain adequate 
clinical findings and opinions pertinent to the veteran's 
claim for an increased rating for anxiety reaction.   

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).  

There are no areas in which further development is required 
would be helpful.  
The RO has notified the veteran of the requirements of the 
VCAA, and such requirements as apply have been substantially 
met by the RO.  

ORDER

A 50 percent rating for anxiety reaction is granted from June 
6, 2002, subject to the laws and regulations governing the 
award of monetary benefits.

A rating in excess of 30 percent for anxiety reaction prior 
to June 6, 2002, is denied.  

A rating in excess of 50 percent for anxiety reaction since 
June 6, 2002, is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



